DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180341132 A1 to Suzuki.
Regarding Claim 1.  Suzuki discloses a display module, comprising: a first display sub-panel comprising a plurality of first pixel units (See at least Fig. 4 display panel PNL2); and a second display sub-panel arranged at a light-entering side of the first display sub- panel and comprising a plurality of second pixel units (See at least Fig. 4 display panel PNL1), wherein each second pixel unit corresponds to at least one first pixel unit (as shown in Fig. 2-Fig. 4), an orthogonal projection of each second pixel unit onto the first display sub-panel coincides with 
Regarding Claim 2.  Suzuki further discloses the first display sub-panel is a horizontal-electric-field-type liquid crystal display panel (para 57 “In an off state, the liquid crystal molecules of the second liquid crystal layer LC2 are aligned in the alignment treatment direction of the alignment films 33 and 44. In an on state, the liquid crystal molecules of the second liquid crystal layer LC2 are aligned mainly by the lateral electric field (in a direction parallel to the X-Y plane) generated between the second pixel electrodes PE2 and the second common electrode CE2 provided in a single substrate SUBS”).
Regarding Claim 4.  Suzuki further discloses a first polarizer arranged at a light-exiting side of the first display sub-panel (Fig. 4 polarizing member PL3); a second polarizer arranged at the light-entering side of the first display sub-panel (Fig. 4 polarizing member PL1); a third polarizer arranged at a light-exiting side of the second display sub-panel (Fig. 4 polarizing member PL2); and a fourth polarizer arranged at a light-entering side of the first display sub-panel (Fig. 4 polarizing member PL2). 
Regarding Claim 5.  Suzuki further discloses a direction of an optical axis of the first polarizer is the same as a direction of an optical axis of the fourth polarizer (para 36); a direction of an optical axis of the second polarizer is the same as a direction of an optical axis of the third polarizer (the same polarizers will have the same properties); and the direction of the optical axis 
Regarding Claim 6.  Suzuki further discloses the second polarizer is reused as the third polarizer (Fig. 4). 
Regarding Claim 8.  Suzuki further discloses the first display sub-panel is provided with a color filter layer, and the second display sub-panel is not provided with any color filter layer (See Fig. 4 PNL2 with colorfilter 42 and PNL1 with overcoat layer 22). 
Regarding Claim 9.  Suzuki further discloses the second display sub-panel has a Twisted Nematic (TN) display mode (para 102).
Regarding Claim 12.  Suzuki further discloses a display device, comprising the display module according to claim 1 (See at least Fig. 4). 
Regarding Claim 13.  Suzuki further discloses a direct-type backlight source arranged at the light-entering side of the second display sub-panel (See Fig. 5 illumination device ID).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 in view of US 20180122832 A1 to Lee et al.
Regarding claim 3.  As stated above Suzuki discloses all the limitations of base claim 1.
Suzuki does not specifically disclose that Pixels Per Inch (PPI) of the second display sub-panel are less than or equal to 150.
However, Lee discloses Pixels Per Inch (PPI) of the second display sub-panel are less than or equal to 150 (para 28).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that Pixels Per Inch (PPI) of the second display sub-panel are less than or equal to 150.
Regarding claim 11.  Lee further renders obvious PPI of the second display sub-panel are 100 (para 28). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 4 in view of US 20190121193 A1 to Ono
Regarding claim 7.  As stated above Suzuki discloses all the limitations of base claim 4.
Suzuki does not specifically disclose that the direction of the optical axis of the fourth polarizer is the same as an initial alignment direction of liquid crystals of the second display sub-panel.
However, Ono discloses the direction of the optical axis of the fourth polarizer is the same as an initial alignment direction of liquid crystals of the second display sub-panel (para 55).  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the direction of the optical axis of the fourth polarizer is the same as an initial alignment direction of liquid crystals of the second display sub-panel.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 2 in view of US 20170261811 A1 to Li
Regarding claim 10.  As stated above Suzuki discloses all the limitations of base claim 2.
Suzuki does not specifically disclose that the first display sub-panel has an Advanced Super Dimension Switch (ADS) or High Transmittance Advanced Super Dimension Switch (HADS) display mode.
However, Li discloses the first display sub-panel has an Advanced Super Dimension Switch (ADS) or High Transmittance Advanced Super Dimension Switch (HADS) display mode (para 3).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first display sub-panel has an Advanced Super Dimension Switch (ADS) or High Transmittance Advanced Super Dimension Switch (HADS) display mode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871